11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Eagle Oil & Gas Co.,                        * From the 238th District
                                              Court of Midland County,
                                              Trial Court No. CV-46,196

Vs. No. 11-11-00290-CV                      * October 31, 2013

TRO-X, L.P.,                                 * Opinion by McCall, J.
                                               Dissenting Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               McCall, J., and Hill, sitting by
                                               assignment)
      AND                                      (Willson, J., not participating)

TRO-X, L.P.,

Vs. No. 11-11-00290-CV

Eagle Oil & Gas Partners, LLC,

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion:
We reverse that portion of the trial court’s judgment wherein it held that Eagle Oil &
Gas Co. had breached the New Prospects Agreement as found by the jury in
Question Nos. 1(a), 1(b), and 1(c). We render judgment that TRO-X, L.P. take
nothing in that regard from Eagle Oil & Gas Co. We affirm the judgment that
TRO-X take nothing from Eagle Oil & Gas Partners, LLC. We render judgment
that TRO-X recover the sum of $379,788.80 ($1,064,789.45 due to TRO-X less
$685,000.65 in expenses due to Eagle Oil & Gas Co.) as shown by the accounting.
We reverse the award of attorney fees and render judgment that TRO-X take nothing
in this appeal for attorney fees.